UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-1239


DANIEL JOHNSON WILLIS,

                     Plaintiff - Appellant,

              v.

JONES COUNTY PUBLIC SCHOOLS; JONES COUNTY BOARD OF
COMMISSIONERS; UNITED STATES DEPARTMENT OF EDUCATION,
Office of Civil Rights; STATE OF NORTH CAROLINA,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. Richard E. Myers, II, Chief District Judge. (4:20-cv-00203-M)


Submitted: October 19, 2021                                   Decided: October 21, 2021


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Daniel Johnson Willis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Daniel Johnson Willis appeals the district court’s order dismissing without prejudice

his civil complaint for failure to comply with a prefiling injunction. Upon review of the

record, we agree with the district court that its prefiling injunction order was applicable to

Willis’ complaint. Accordingly, we affirm the district court’s dismissal order. We also

deny Willis’ request for a refund of his filing fees. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2